IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SAMUEL G. WILLIAMS                     )
                                       )
             Plaintiff,                )       C.A. No. N19C-01-107 FJJ
                                       )
      v.                               )
                                       )
ARMSTRONG RELOCATION                   )
COMPANY, LLC, and JOHN                 )
JOSEPH COX,                            )
                                       )
             Defendants.               )

                              ORDER ON PLAINTIFF’S
                             MOTION FOR A NEW TRIAL
                                 Decision: DENIED

                               Submitted: June 1, 2022
                                Decided: June 3, 2022

1.   This case arises from an automobile accident that occurred on July 8, 2017.

     Plaintiff alleges that he was injured when his vehicle was negligently struck by

     another vehicle driven by Defendant John Joseph Cox (“Cox”) who was in the

     course and scope of his employment with Armstrong Relocation Company LLC

     at the time of the accident. Plaintiff alleges he suffered from injuries – mainly

     to his neck – which ultimately led to two neck surgeries.

2.   A two day jury trial began on April 4, 2022. The jury found that Defendants

     were negligent but that their negligence was not the proximate cause of

     Plaintiff’s injuries.




                                           1
3.   With respect to causation and damages, Plaintiff testified that the day after the

     accident he started to experience neck and back pain – but mostly neck pain.

     Plaintiff sought medical treatment from Dr. Atkins who, after eight (8) to nine

     (9) months, recommended Plaintiff to an orthopedic specialist, Dr. James

     Zaslavsky. Dr. Zaslavsky recommended that Plaintiff get neck surgery which

     Plaintiff underwent in January 2019. However, the surgery was not successful

     and Plaintiff underwent a second surgery in December 2020. Dr. Zaslavsky

     testified that Plaintiff’s neck issues and subsequent surgeries were related to the

     accident in question. The defense presented their own medical expert, Dr.

     Stephen Fedder. Dr. Fedder disagreed with Dr. Zaslavsky and testified that the

     Plaintiff’s injuries were not caused by the accident in question.

4.   Plaintiff moves for a new trial on three grounds:

     a.   The jury found that Defendant was negligent yet awarded no damages, and

          thus, the jury’s verdict was against the great weight of the evidence;

     b.   Juror No. 9 should have been dismissed by the Court after disclosing that

          he had met Dr. Zaslavsky, Plaintiff’s medical expert; and

     c.   Plaintiff believes that difficulties with memory experienced by his wife

          and witness, Barbara Williams, were the result of a COVID infection.

          Plaintiff believes he should have the opportunity to have this issue

          medically evaluated and for him to present relevant testimony, if

          applicable.

                                           2
5.    “Under Superior Court Civil Rule 59(a), a new trial may be granted as to all or

      part of the issues in an action.”1 “The Court has broad discretion in considering

      a motion for new trial.”2 “However, such discretion ‘should be exercised

      sparingly and cautiously,’ and … ‘should be invoked only in cases in which the

      evidence preponderates heavily against the verdict.’”3 “For this reason, the

      Court will not upset a jury verdict unless it finds that: ‘a reasonable juror could

      not have reached the result[;]’ ‘the jury disregarded applicable rules of law[;]’

      or ‘the jury’s verdict is tainted by legal error committed by the Court during the

      trial.’”4

6.    The jury’s verdict was not against the great weight of the evidence. On the issue

      of causation, the evidence was hotly contested. Each side presented an expert

      in support of their respective positions. The Defendants called Dr. Fedder who

      unequivocally testified that there was no causal relationship between the

      injuries claimed by Plaintiff and the accident in question. Dr. Fedder’s

      testimony was contested by Plaintiff’s expert, Dr. Zaslavsky. It was Dr.

      Zaslavsky’ s view that this motor vehicle accident was the proximate cause of

      Plaintiff’s neck injury and resultant medical treatment. The jury was free to

      decide between the experts’ testimony and the jury chose Dr. Fedder. This




1
  Klosiewicz v. Stevenson, 2020 WL 707639, at *3 (Del. Super. Ct., Feb. 12, 2020).
2
  Id.
3
  Id.
4
  Id.

                                                        3
      finding was well supported by the evidence and this Court will not disturb that

      finding.

7.    As to Juror No. 9, this Court concludes that Plaintiff suffered no prejudice from

      Juror No. 9 not being dismissed by the Court after disclosing that he had met

      Dr. Zaslavsky, Plaintiff’s medical expert. Once the Court became aware of

      Juror No. 9’s prior interaction(s) with Dr. Zaslavsky, the Court conducted voir

      dire independently with the juror – asking him whether he had any prejudice

      based on the fact that his father treated with Dr. Zaslavsky. Juror No. 9

      responded, “No.” The Court then asked both Plaintiff’s and Defendants’

      counsel whether they believed there was any reason that this juror should be

      dismissed. Neither side opposed Juror No. 9 continuing his service on the jury,

      and thus, the Court permitted him to do so. Plaintiff had the opportunity to

      object to this juror’s continuation on the jury at the time the Court conducted

      the voir dire. Plaintiff raised no such objection. As such, Plaintiff has waived

      any objection on this issue.5 Even had Plaintiff’s counsel raised an objection,

      this Court, based on the voir dire conducted, would not have dismissed juror

      No. 9. Therefore, Plaintiff is not entitled to a new trial on this ground.

8.    Lastly, Plaintiff raises an issue with alleged difficulties in memory experienced

      by his wife and witness, Barbara Williams, during her testimony. Plaintiff



5
  Powell v. AmGuard Insurance Company, 2020 WL 996734, at *7 ((Del. Super. Ct., Mar. 2, 2020) (noting that by
failing to make an objection during trial that the party waived the ability to raise the argument post-trial).

                                                       4
believes that he should have the opportunity to have this issue medically

evaluated and for him to present relevant testimony. At the outset, Plaintiff

makes no reference to what these “difficulties” were, neither does he provide

any support for this assertion. Plaintiff could have brought this issue before the

Court at any time prior to or even during the trial. Instead, Plaintiff raises the

issue for the first time to this Court post-trial after the jury’s verdict was known

to Plaintiff. Additionally, Plaintiff offers no explanation as to how these

“difficulties” with Ms. Williams’ memory prejudiced him during his trial. Mrs.

Williams’ testimony went primarily to liability, and did not address causation.

As plaintiff “won” on liability, any issue with her testimony cannot be said to

have an impact on the jury’s proximate cause conclusion.

     From where this Court sits, the argument as to Ms. Williams appears to be

an attempt to manufacture a reason for a new trial because Plaintiff is not

satisfied with the jury’s decision. This Court will not go down the road

advocated by the Plaintiff. The jury has spoken and its clear voice is supported

by the evidence produced at trial. This Court will not interfere with the jury’s

verdict.




                                      5
9.    Based on the foregoing, none of the grounds asserted by Plaintiff warrant grant

      of a new trial. Therefore, Plaintiffs Motion for a New Trial is DENIED.

      IT IS SO ORDERED.

                                               /s/ Francis J. Jones, Jr.
                                              Francis J. Jones, Jr., Judge




/jb
cc     File & ServeXpress
       Mr. Samuel G. Williams, Pro-Se Plaintiff (via U.S. Mail)
       Ms. Barbara J. Williams, Pro-Se Plaintiff (via U.S. Mail)
       Joshua D. Scheets, Esquire (via File & Serve Xpress)




                                          6